Citation Nr: 0808609	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for bilateral hearing loss 
with an initial disability rating of 0 percent, and an 
effective date of June 19, 2003.  


FINDING OF FACT

Audiometric testing reveals no worse than Level II hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 0 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 3.385, 4.85, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected bilateral hearing loss is a "downstream" issue.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a July 2003 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by a March 2007 
letter.  The claim was subsequently re-adjudicated in a June 
2007 supplemental statement of the case (SSOC).  The veteran 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran audiological 
examinations and opinions as to the nature and severity of 
his bilateral hearing loss disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for a bilateral hearing 
disability in January 2004, assigning a 0 percent rating with 
an effective date of June 19, 2003.  The veteran contends 
that he is entitled to a compensable rating for his bilateral 
hearing loss disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the January 2004 rating decision 
represents the initial grant of service connection for 
bilateral hearing loss, however, the Board must considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

For the veteran to receive an evaluation for bilateral 
hearing loss higher than 0 percent the evidence must show 
that the hearing loss rises to the requisite level of 
severity as proscribed in 38 C.F.R. § 4.85, DC 6100, Table 
VII. 

Private audiological reports dated in February 1998 and 
February 2002 contain uninterpreted hearing charts and no 
diagnoses or audiological opinions.  Hence, these reports 
cannot be used in calculating the severity of the veteran's 
bilateral hearing loss for purposes of 38 C.F.R., § 4.85.

The veteran submitted a private audiological examination 
report dated in August 2004 that notes unchanged mild to 
severe sensorineural hearing loss in the veteran's left ear 
and a hearing decrease of approximately 15 decibels in the 
veteran's right ear.  An average puretone decibel loss, based 
on three frequencies, was reported as 38 decibels in the 
right ear and 32 in the left ear.  Discrimination of 88 
percent in the right ear and 92 percent in the left ear was 
noted.  The examination report lacks an interpreted hearing 
chart and it is not clear what the type of speech recognition 
test was used.  Nonetheless, the Board accepts the results of 
this private examination and notes that it contains findings 
consistent with the more recent VA hearing examinations.

An October 2004 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
25
30
70
75
Left Ear:
30
35
65
80

The veteran's average puretone decibel loss average was 
reported as 50 decibels in the right ear and 53 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear.  The veteran's claims file was reviewed by the 
examiner and the pertinent diagnosis was mild to severe 
bilateral sensorineural loss.

A June 2007 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows for each 
ear at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
30
35
70
75
Left Ear:
35
40
70
80

The veteran's average puretone decibel loss average was 
reported as 53 decibels in the right ear and 56 decibels in 
the left ear.  Speech audiometry testing at various decibel 
levels revealed speech recognition ability at 92 percent in 
the right ear and 86 percent in the left ear.  The veteran's 
claims file was reviewed by the examiner and the pertinent 
diagnosis was mild to severe sensorineural hearing loss 
bilaterally.

When all of the findings of the hearing examinations, 
including the private August 2004 audiological report, are 
applied to 38 C.F.R., §§ 4.85, 4.86 Tables VI and VIa, they 
show hearing no worse than Level II in the right ear and 
Level II in the left ear.  When these findings are applied to 
the criteria set out in 38 C.F.R., § 4.85, Table VII, they 
yield a disability rating of 0 percent, but no higher. 

In light of the evidence of record, the veteran's bilateral 
hearing loss is currently rated at the correct level, as set 
forth in applicable hearing schedule criteria.  38 C.F.R., § 
4.85, DC 6100, Table VII.

In numerous documents of record the veteran states the 
severity of his hearing loss merits a compensable evaluation.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a compensable bilateral hearing loss disability have not been 
met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.85, DC 6100.
As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
(20, 30, 40 percent, etcetera) are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The assignment of "staged ratings" has been considered, 
however because the medical evidence of record indicates no 
period of time when the veteran's hearing loss could be rated 
above 0 percent, no "staged rating" will be assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss 
disability.  Likewise, the veteran does not have an 
exceptional pattern of hearing impairment as defined in 38 
C.F.R. § 4.86.  





ORDER

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


